Citation Nr: 1436214	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability, to include on an extraschedular basis.

2.  Entitlement to a rating greater than 10 percent for service-connected frontal sinusitis with ear infection, to include on an extraschedular basis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Accredited Agent


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2011 and May 2012, the Board remanded the claims listed on the title page to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  With respect to the claim for entitlement to service connection for GERD, the only claim decided herein, the Board's remands instructed that the Veteran be provided with another VA examination to determine the likely etiology of his diagnosed GERD.  Such an examination was obtained in May 2013.  As such, the Board finds that there has been substantial compliance with the prior remand instructions with respect to this issue.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall where there was substantial compliance with remand directives).

The issues of entitlement to increased ratings for a thoracolumbar spine disability and frontal sinusitis with ear infection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the most probative evidence of record relates the Veteran's GERD either to service or to medications used to treat service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for GERD, which constitutes a complete grant of the only claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that service connection is warranted for GERD.  He has indicated that symptoms attributable to GERD first manifested in 1973.  Alternatively, he has maintained that the disorder developed later secondary to medications used to treat his service-connected disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not listed as a chronic disease under § 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records reveals treatment for stomach and digestive problems on several occasions.  The Veteran was treated for abdominal pain in October 1974 and for diarrhea in January 1977.  He was treated for gastroenteritis in September 1978, and for left upper chest pain in October 1978.  He was treated for gastroenteritis in November 1978, and for probable viral gastroenteritis in July 1979.

Post-service treatment records include a September 1997 private medical record which reported the Veteran's inability to tolerate Ibuprofen on a regular basis due to gastrointestinal upset.  A February 21, 2007, VA clinical record recorded the Veteran's complaint of gastrointestinal upset when taking Motrin for longer than a week.  Additionally, a May 2009 VA clinician opinion indicated that the Veteran's service treatment records reflected treatment for GERD symptoms.

The Board notes that the Veteran is service connected including for chronic right knee strain, back pain and right lower extremity radiculopathy, and that his VA treatment records reflect that he is prescribed Ibuprofen to alleviate pain associated with his right knee strain.  

The Veteran was provided with a VA examination in April 2011, at which time he was diagnosed as having GERD.   Curiously, however, in reviewing the Veteran's medical history, the examiner indicated, " USAF Langley AFB Hospital, outpatient clinic, 18 September 1978, diagnosis Viral Syndrome, reaction to menstrual cycle, patient complained of dizziness, weakness, back pain, headaches, nausea and vomiting, nasal congestion, since beginning menstrual cycle."  (Emphasis added).

Understandably, the Veteran strongly objected to the April 2011 VA examiner opinion regarding the nature and etiology opinion of his GERD, which incorrectly referred to the male Veteran as manifesting gastrointestinal symptoms during a "menstrual cycle" and otherwise referred to the Veteran as a "she" in the body of the examination report.

In its December 2011 decision, the Board took note of the deficiencies in the April 2011 VA examination report and attributed them to a transcription error, although the Board did not rule out examiner error.  More importantly, citing the September 1997 private record which reported the Veteran's inability to tolerate Ibuprofen on a regular basis, used in part to treat service-connected disability, due to gastrointestinal upset, as well as the February 2007 VA record reporting the Veteran's complaint of gastrointestinal upset when taking Motrin for longer than a week, the Board noted that the evidence of record suggested that nonsteroidal anti-inflammatory medications (NSAIDs) used by the Veteran to treat service-connected disabilities may aggravate gastrointestinal upset.  Thus, the Board remanded the claim to obtain an opinion as to whether medications used to treat service-connected disability had caused or aggravated GERD disability.

Pursuant to the Board's December 2011 and May 2012 remand instructions, the Veteran was provided with another VA examination in May 2013, at which time he was diagnosed as having GERD.  However, the examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's active duty treatment records did not show that he was present with symptoms consistent with GERD, nor was he diagnosed or treated for esophageal disorders while in service.  Rather, his conditions during active service were largely limited to gastrointestinal disorders such as gastroenteritis and diarrhea.  (Significantly, the examiner did not address the October 1978 record showing the Veteran's treatment for in-service chest pain.)  As such, the examiner opined that his currently diagnosed GERD was not present during active duty and therefore not related to his military service.  In addition, the examiner opined that the Veteran's GERD was less likely than not proximately due to or the result of service-connected disabilities.  The examiner acknowledged that the NSAIDs used to treat the Veteran's musculoskeletal disabilities have established side-effects including dyspepsia, gastritis, and ulcers, and should be taken with food to minimize gastrointestinal symptoms.  However, the examiner further explained that the Veteran did not report any relief after he was prescribed COX-2 inhibitor Celebrex, which had a less adverse gastrointestinal reaction.  Moreover, the examiner emphasized that the Veteran was also treated with a proton pump inhibitor antacid (Omerprazole) which decreased hydrochloric acid production.  As such, the examiner concluded that the Veteran's GERD was not significantly aggravated by low-dose NSAIDs used in conjunction with a proton pump inhibitor antacid. 

As can be seen, with respect to the likely etiology of the Veteran's current GERD, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the September 1997 private treatment record indicated that the Veteran experienced gastrointestinal symptoms due to his inability to tolerate Ibuprofen on a regular basis, which was used to treat his service-connected orthopedic disorders.  Similarly, the February 2007 VA treatment record indicated that the Veteran experienced gastrointestinal symptomatology when taking Motrin for longer than a week.  These records suggest that the Veteran's current GERD was either caused or aggravated by the medications used to treat his service-connected orthopedic disabilities.  Indeed, the May 2013 VA examiner reported that these medications have known side-effects including dyspepsia, gastritis, and ulcers.  

Additionally, the May 2009 VA clinician opined that the Veteran's service treatment records reflected treatment for GERD symptoms, to include treatment for left upper chest pain in October 1978.  

On the other hand, the May 2013 VA examiner opined that the Veteran's service treatment records did not reflect treatment for GERD symptoms; and while acknowledging that the Veteran's medications had established side-effects including dyspepsia, gastritis, and ulcers, the VA examiner concluded that they did not cause or aggravate the Veteran's GERD because the Veteran did not report any relief after he was prescribed COX-2 inhibitor Celebrex, which had a less adverse gastrointestinal reaction, and because the Veteran was also treated with a proton pump inhibitor antacid. 

The Board finds that neither of the medical opinions is more probative than the other opinion.  Rather, each medical opinion is supported by some observation or reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the Veteran's GERD is related to his period of service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's GERD.


ORDER

Service connection for GERD is granted.  


REMAND

The Veteran also seeks entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability, as well as entitlement to a rating greater than 10 percent for service-connected frontal sinusitis with ear infection.  Unfortunately, the Board finds that both of these claims must again be remanded for additional development consistent with the its prior remand instructions.  

With respect to an increased rating for the Veteran's service-connected thoracolumbar spine disability, in its December 2011 decision, the Board noted that the Veteran described bowel and bladder dysfunction which he attributed to service-connected thoracolumbar spine disability during March 2010 and May 2011 VA examinations.  Specifically, in the March 2010 examination, the Veteran asserted fecal leakage requiring daily use of pads. 

However, in both examination reports, the VA examiner listed bowel and bladder dysfunction as "subjective" complaints of the Veteran without addressing whether the symptoms represented a chronic neurologic manifestation of intervertebral disc syndrome (IVDS).  In the May 2011 report, the examiner identified a right lower extremity sensory deficit at the L4-S1 levels, yet concluded that there were no signs of lumbar spine IVDS with chronic and permanent nerve root involvement.  

On this set of facts, the Board found in its December 2011 decision that additional VA examination of the Veteran was necessary to identify all chronic orthopedic and neurologic manifestations of thoracolumbar spine IVDS.  The Board emphasized that the RO has granted service connection for lower extremity radiculopathy which implicitly recognized IVDS as part and parcel of service-connected thoracolumbar spine disability.  As such, in both its December 2011 and May 2012 decisions, the Board directed the RO to schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  Specifically, the VA examiner was explicitly instructed to describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected.  In particular, the examiner was directed to discuss the alleged bowel and bladder dysfunction complaints.

Pursuant to the Board's December 2011 and May 2012 remand instructions, the Veteran was provided with a VA examination in May 2013.  In a recitation of the Veteran's medical history, the examiner acknowledged that the Veteran reported "sometimes having problems controlling or holding bowels and have constant radiating pain in both buttocks and across both hips especially on the right side."  However, no additional mention was made of the Veteran's reported bowel and bladder problems in the examination report, other than the examiner simply answering "No" to the question of whether the Veteran had "any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes)."  However, the examiner did conclude that the Veteran was afflicted with IVDS and radiculopathy affecting the bilateral lower extremities.  

As in previous VA medical opinions which the Board found to be inadequate, the May 2013 VA examiner simply acknowledged the Veteran's subjective history of bowel problems.  Additionally, no mention was made of the Veteran's reported bladder problems, as was required by the Board's December 2011 and May 2012 remand instructions.  Although the May 2013 VA examiner answered "No" to the question of whether the Veteran had bowel or bladder problems related to his service-connected thoracolumbar spine disorder, there was no rationale provided for this conclusion.  As such, this issue must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to an increased rating for the Veteran's service-connected frontal sinusitis with ear infection, in its December 2011 decision, the Board emphasized that the Veteran's disability was historically rated under Diagnostic Code 6512, which evaluated frontal sinusitis based upon the frequency and duration of incapacitating or non-incapacitating sinusitis episodes.  38 C.F.R. § 4.97, DC 6512.  

However, the Board noted that the Veteran's VA clinical records primarily reflected his treatment for allergic rhinitis or "rhinosinusitis."  This disability is rated under the criteria of DC 6522, which evaluates allergic or vasomotor rhinitis based upon the presence of polyps or the degree of nasal passage obstruction.  Notably, the Veteran's September 1980 separation examination reflected an assessment of seasonal allergic rhinitis associated with sinus congestion.

In a VA Form 21-4138 filing received in January 2008, the Veteran alleged that his service-connected sinus medications included ipratroprium bromide (oral and nasally).  He has also referred to treatment by the Gloucester Medical Association for his "sinusitis" symptoms.  However, a review of the records revealed that the Veteran was actually referring to treatment for separately diagnosed chronic obstructive pulmonary disease (COPD) otherwise referred to as asthma, bronchitis and reactive airways disease (RAD).  These disorders are evaluated by pulmonary function testing results, or the need for various medications used to treat the disorder.  See 38 C.F.R. § 4.97, DC 6600-6604. 

Overall, the Board noted that the Veteran appeared to believe that symptoms referable to the currently nonservice-connected allergic rhinitis and pulmonary disabilities were part and parcel of his service-connected "frontal sinusitis with ear infection."  In light of the similar symptomatology shared by these disorders, the reference to treatment for allergic rhinitis in service and the mixed diagnosis of "rhinosinusitis," the Board found that service connection issues for allergic rhinitis and pulmonary disabilities were inextricably intertwined with the issue of entitlement to an increased rating for "frontal sinusitis with ear infection" currently on appeal.

The Board additionally observed that the appropriate remedy where a pending claim was inextricably intertwined with a claim currently on appeal was to remand the claim on appeal pending the adjudication of the inextricably intertwined claim(s).  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board directed the RO to address the additional service connection issues on remand.  Specifically, in its December 2011 and May 2012 remand instructions, the Board directed the RO to develop and adjudicate the issues of entitlement to service connection for allergic rhinitis, and entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder, asthma, bronchitis and reactive airways disease.  

However, a review of the claims file reveals that although the RO readjudicated the issue of entitlement to an increased rating for frontal sinusitis with ear infection in a June 2013 supplemental statement of the case, it did not adjudicate the issues of entitlement to service connection for allergic rhinitis, or entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder, asthma, bronchitis and reactive airways disease.  As such, the Board finds that the issue of entitlement to a rating in excess of 10 percent for frontal sinusitis with ear infection must again be remanded pending the adjudication of the inextricably intertwined claims of entitlement to service connection for allergic rhinitis, and entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder, asthma, bronchitis and reactive airways disease.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  In Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), the Court held that 38 C.F.R. § 3.321 also entitles a claimant to consideration for referral for extra-schedular evaluation based on the collective impact of multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  The record does not reflect that the RO has considered the potential applicability of the holding in Johnson as to the increased rating issues on appeal.  Such is necessary prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1. The RO should develop and adjudicate the issues of entitlement to service connection for allergic rhinitis, and entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder, asthma, bronchitis and reactive airways disease.  The Veteran should be advised of his appellate rights, and is hereby notified that these claims will not be considered by the Board unless properly appealed.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability, to include an opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible, such findings should be portrayed in terms of degrees of additional loss of motion; and
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner must discuss the alleged bowel and bladder dysfunction complaints.

4.  Thereafter, readjudicate the increased rating claims remaining on appeal, to include whether referral for consideration of an extraschedular evaluation is warranted, with consideration of the potential applicability of the holding in Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014) as to the increased rating issues on appeal.  With respect to the thoracolumbar spine disability, the RO should specifically consider alternate ratings for IVDS by either combing separate evaluations for the chronic orthopedic and neurologic disabilities, or the total duration of incapacitating episodes of IVDS, whichever results in the higher rating.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


